DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 3/4/2022 is acknowledged.
Claims 10-14 and 19-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/4/2022.
Claims 1-9 and 15-18 are under consideration in this office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29 and 29 of allowed Application No. 
Regarding claim 1, allowed claim 28 teaches a composition comprising a population of primary HSPC isolated from a subject with sickle cell disease, wherein the primary HSPCs of the population comprise: sgRNA that targets the HBB gene and a nucleotide sequence that interacts with CRISPR-associated Cas polypeptide, a Cas polypeptide and an AAV vector encoding a corrective SNP for reverting an E6V mutation in the HBB gene, wherein the corrective SNP is integrated into the genome of greater than 10% of primary HSPCs in the population of primary HSPC.  Allowed claim 28 does teach that the population also comprises a first population of primary HSPCs comprising an E6V mutation in the HBB gene and a second population comprising INDEL at the sight of cleavage by the CRISPR-Cas system in the population claimed in instant claim 1.  However, at the time of effectively filing the allowed claims, the process of gene-editing in a cell population was well known to result in a heterogenous population of cells comprising at least three sub-populations of cell populations as claimed in the instant claim.  The first subpopulation would be a percentage of cells that were not effectively transduced with the gene-editing machinery and remain unedited.  This sub-population would be the first population recited in (a) of the instant claim.  The second sub-population would be the vast majority of gene-edited cells having INDEL produced by NHEJ but no integration of the donor HDR template.  This would be the second population of cell recited in (b) of the instant claim.   The third and smaller population of gene-edited cells would be the cells that integrated the donor template into 
Regarding claim 2, allowed claim 28 does not specify that the cells are CD34+ HSPC.  However, it was well established in the art that the HSCP population comprise stem cell properties and are of great value for therapeutic purposes.  Thus, it would have been obvious to an artisan of ordinary skill to choose CD34+ HSPC from a finite population of HSCP known in the prior art to use in allowed claim 28 to predictably arrive at the limitations of instant claim 2 with a reasonable expectation of success.
Regarding claim 3, a pharmaceutically acceptable carrier could be water, saline, or medium used in the cell composition of allowed claim 28.  As such, allowed claim 28 is an obvious variant of instant claim 3.
Regarding claim 4, allowed claim 28 would reasonably expect the gene-edited cell to have INDELs as described above.  Thus, allowed claim 28 would be an obvious variant of instant claim 4.
Regarding claim 5, allowed claim 28 recites the integration of a corrective SNP for the E6V mutation in HBB.  SEQ ID NO:73 is the sequence of that corrective SNP.  As such, allowed claim 28 would implicitly the use of SEQ ID NO:73 and therefore is an obvious variant of instant claim 5.
Regarding claims 6 and 7, allowed claim 29 discloses the modified nucleotides as claimed in instant claims 6 and 7.

Regarding claim 9, allowed claim 28 does not teach that the HSCP are human HSCP.  However, it does use a human form of the mutation in the claim HBB gene implicating that the human form and human HSCP are the relevant form and ultimately desired species of HSCP intended to be treated.  As such, it would have been obvious to use the human HSCP in allowed claim 28 because of its relevance to the disease in humans to predictably arrive at the limitations of instant claim 9. 
Regarding instant claim 15, this claim specifies the HSCP that comprises the corrective SNP in the endogenous HBB gene, which pertains to the greater than 10% of the cells recited in allowed claim 28.  Thus, allowed claim 28 discloses an anticipatory species of instant claim 15.
Regarding claim 16, allowed claim 28 renders instant claim 16 and the claimed pharmaceutically acceptable carrier obvious for reasons discussed above. 
Regarding claim 17, allowed claim 28 renders the human variant claimed in instant claim 17 obvious for reasons already discussed above.
Regarding claim 18, allowed claim 28 renders the CD34+ HSPC variant claimed in instant claim 18 obvious for reasons discussed above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to product of nature without significantly more. 
The claim(s) recite(s) “hematopoietic stem and progenitor cell (HSPC)”.  According to the 2019 Revised Patent Subject Matter Eligibility Guidelines (2019PEG), the claim is first analyzed to determine if it is directed to one of the acceptable statutory categories (i.e. process, machine, manufacture, or composition of matter of invention.  Claims 15-18 are drawn to a composition of matter comprising a HSPC.  Thus claims 15-18 meet the requirements for step 1 of the analysis.
Second, the claim is assessed to determine if it is directed to a judicial exception under step 2A.  Under 2019PEG, “directed to” is determined via a two-prong inquiry: (1) Does the claim recite a law of nature, a product of nature, a natural phenomenon, or an abstract idea; and (2) Does the claim recite additional element(s) that integrate the judicial exception into a practical application.  The phrase, “integration of a practical application”, requires the presence of an additional claim element(s) or a combination thereof to apply, rely on or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception, such that the claim does not monopolize the judicial exception. (See MPEP § 2106.05 for examples of integration of practical 
Third, if a judicial exception is present in the claim, it is further assessed to determine if the claim recites any additional elements or steps that are sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception.  Claim 15 recites that the HPSC is a primary HSPC isolated from an individual having sickle cell disease.  A “primary cell” is defined by the specification a cell isolated directly from a multicellular organism (p. 27, [0081]).  Thus, the HSPSC of the claims is isolated directly from an individual having sickle cell disease.  Sickle cell disease or sickle cell anemia is a genetic disorder cause by a single mutation, which changes an amino acid from glutamic acid (E) to valine (V) at codon 6 of the HBB gene 
Claim 16 species that the composition further comprise “a pharmaceutically acceptable carrier”.  The definition of a “pharmaceutically acceptable carrier” provided by the specification is a substance that aids the administration of an agent to a cell, an organism, or subject (p. 28; [0087]).  The specification therefore generically defines a pharmaceutically acceptable carrier and even includes water and saline as examples. The pharmaceutically acceptable carrier in this instant could also be blood, given that peripheral blood is commonly a site of delivery of HSPCs.  Thus, the breadth of the claimed composition encompasses HSPC that are structurally identical to the natural counterpart in water, saline, blood, among others.  Given the generic nature of the claimed pharmaceutically acceptable carrier, this additional limitation does not impart a structural or functional distinction to the claimed HSPC that would markedly distinguish it from its natural counterpart.
Claim 17 species that the HSPC are human HSPC.  Given that the mutation naturally exists in the human population as a heterozygous state and the wild-type sequence of SEQ ID NO:73 also exist naturally in human HSPC, claim 17 does not impart any addition limitations that structurally or functionally distinguish the claimed HSPC from its natural counterpart.
Claim 18 specifies that the HSPC are CD34+. CD34+ HSPC comprising one allele of the sickle cell mutation in HBB gene and CD34+ HSPC comprising the wild-type HBB gene exist in nature and are structurally indistinguishable from the claimed HSPC that are CD34+.  As such, the additional limitations of being CD34+ does not 
As such, claims 15-18 do not meet the requirements of step 2B of the 2019PEG because the breadth of the claims encompass an pharmaceutical composition comprising HSCPs that are structurally and functionally indistinguishable from their natural counterpart.  
In conclusion, claims 15-18 do meet all the requirements of the 2019PEG and therefore deemed patent ineligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(1)  Claim(s) 15-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cost (US 10,435,677 B2 date of patent:10/8/2019; effectively filed:9/16/2014; of record in IDS).
Regarding claim 15, Cost discloses an isolated genetically modified human cell comprising a pair of zinc finger nucleases (ZFNs), the pair comprising the zinc finger proteins (ZFPs) designated 47773 and 47817, wherein 47773 binds to a target site within SEQ ID NO:23 and 47817 binds to a SEQ ID NO:24 of an endogenous human beta-hemoglobin ( Hbb) gene comprising a sickle cell mutation, wherein the pair of a genomic modification in the mutant endogenous Hbb gene and the genomic modification comprises insertion of a donor sequence such that the sickle cell mutation is corrected to wild-type Hbb, and the cell expresses wild-type Hbb (claim 1), wherein the cell is a stem cell (claim 2), wherein the stem cell is a hematopoietic stem cell (claim 3).  In one aspect, described herein is a genetically modified cell or cell line, for example as compared to the wild-type genomic sequence of the same type of cell or cell line. In certain embodiments, the cells comprise genetically modified RBC precursors (hematopoietic stem cells known as "HSCs"). The cell or cell line may be heterozygous or homozygous for the modification. The modifications may comprise insertions, deletions and/or combinations thereof. In certain embodiments, the HSCs are modified with an engineered nuclease and a donor nucleic acid such that a wild type gene (e.g., globin gene) is inserted and expressed and/or an endogenous aberrant gene is corrected. In certain embodiments, the modification (e.g., insertion) is at or near the nuclease(s) binding and/or cleavage site(s), including but not limited to, modifications to sequences within 1-300 (or any number of base pairs therebetween) base pairs upstream or downstream of the site(s) of cleavage and/or binding site; modifications within 1-100 base pairs (or any number of base pairs therebetween) of either side of the binding and/or cleavage site(s); modifications within 1 to 50 base pairs (or any number of base pairs therebetween) on either side of the binding and/or cleavage site(s); and/or modifications to one or more base pairs of the nuclease binding site and/or cleavage site. In certain embodiments, the modification is at or near (e.g., 1-300 base pairs or any number of base pairs therebetween) SEQ ID NO:23 or 24. In other embodiments, the modification is 1-100 (or any number of base pairs endogenous aberrant gene is the .beta. globin gene, for example one or more genomic modifications that correct at least one mutation in an endogenous aberrant human beta-hemoglobin ( Hbb) gene. In some aspects, the modification of the beta globin gene allows proper splicing of transcribed RNAs. In other aspects, the modification of the beta globin gene corrects the mutation in the sickle allele such that codon GTG that codes for the incorrect valine amino acid at the sixth position in the polypeptide sequence is altered to GAG, encoding glutamic acid as is found in the wild type polypeptide. Partially or fully differentiated cells descended from the genetically modified stem cells as described herein are also provided (e.g., RBCs or RBC precursor cells). Compositions such as pharmaceutical compositions comprising the genetically modified cells as described herein are also provided (col 4, line 29 to col 5, line 9).  The described modification and correction of the sickle allele corresponds to SEQ ID NO:73.  As such, Cost expressly discloses an pharmaceutical composition comprising HSC (aka HSPC) from an individual with sickle cell disease wherein the HSC comprises an heterologous sequence comprising SEQ ID NO:73 integrated into the HBB gene as claimed.
Regarding claim 16, Cost expressly discloses that the HSC cell are delivered in a pharmaceutically acceptable carrier (col 36, line 61).  

Regarding claim 18, Cost expressly discloses that the cell is CD34+ as discussed above.
In conclusion, the prior art of Cost anticipates the instant claims because Cost expressly discloses all the limitations of the claims.

(2) Claim(s) 1-5, 9 and 15-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Townes (US2019/0144888 A1 effectively filed:6/17/2015).
Regarding claim 1, in example 3, Townes discloses the correction of a mutation associated with sickle cell anemia by CRISR/Cas9 enhanced gene replacement.  Townes discloses the complexes and methods provided herein can be used to correct a mutation associated with sickle cell disease (i.e., a mutation in a hemoglobin gene, for example, a GAG to GTG mutation at codon 6 of the beta-globin gene that results in a glutamic acid to valine substitution). See p. 5, [0044].  Thus, Townes expressly discloses that the cell produced by their complexes and methods are correcting the E6V mutation as claimed.  Townes discloses CD34+ HSCP were obtained from adult human sickle patients (p. 15, [0109]) and complexes comprising sgRNA specific for the HBB mutated region in the genome of the HSPCs, CRISPR-Cas9, and ssODN encoding a sequence to correct the mutated region of the HBB gene (i.e.- a heterologous polynucleotide comprising regions of homology to the HBB gene and that corrects an E6V mutation as claimed).  See p. 14, [0098] and p. 16, [0119].  Townes discloses nucleofecting the HSPC with the complexes and detecting correction (p. 16-17, [0120] 
Regarding claim 2,  Townes disclose CD34+ cell as discussed above.
Regarding claim 3, Townes discloses that the genetically modified cells were in medium (last four lines of [0120] on p. 17).  Thus, Townes expressly discloses a pharmaceutically acceptable carrier as claimed.
Regarding claim 4, Townes discloses retargeting of corrected DNA is a potential pitfall for the CRISPR/Cas system in HDR based gene correction. In this example, the sickle mutation is located within the T2 sgRNA targeting sequence and is only 2 base 
Regarding claim 5, Townes discloses SEQ ID NOS: 52 and 53 (p. 14, [0098]) which correspond to the heterologous polynucleotide comprising SEQ ID NO:73 as claimed.
Regarding claim 9, Townes discloses that the HSPC are human HSPC as described above.
Regarding claim 15, Townes discloses human HSPC comprising a heterologous nucleic acid comprising SEQ ID NO:73 integrated into the HBB gene as disclosed above.
Regarding claim 16, Townes discloses a pharmaceutically acceptable carrier as discussed above.
Regarding claim 17, Townes discloses the HSPCs are from a human as discussed above.	Regarding claim 18, Townes discloses the HSPCs are CD34+ as discussed above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Townes (US2019/0144888 A1 effectively filed:6/17/2015) as applied to claims 1-5, 9 and 15-18  above, and further in view of Yoo (Yoo et al. Nucleic Acid Research 32(6):2008-2016, 2004; of record in IDS), Threlfall (Threlfall et al. Org. Biomol. Chem., 2012, 10, 746-754; of record in IDS), and Ryan (US 10,900,034 B2 effectively; of record in IDS).
Townes teach the claimed pharmaceutical composition as described above.  Townes does not teach that the modified nucleotide is selected from the group consisting of a 2’-O-Me nucleotide, a 2’-O-Me 3’phosphorothioate nucleotide, and a 2’ O-Me 3’-tioPACE (MSP) nucleotide (claim 6), more particularly a 2’-O-Me 3’phosphorothioate nucleotide (claim 7), and wherein the 5’ and/or 3’ end comprise a modified nucleotide.
However, well before the time of effective filing, a 2’-O-Me nucleotide, a 2’-O-Me 3’phosphorothioate nucleotide, and a 2’ O-Me 3’-tioPACE (MSP) nucleotide 
Threlfall teaches Chimeric 2’-O-methyl oligoribonucleotides (2’-OMe ORNs) containing internucleotide linkages which were modified with phosphonoacetate (PACE) or thiophosphonoacetate (thioPACE) were prepared by solid-phase synthesis. The modified 2`-OMe ORNs contained a central phosphate or phosphorothioate sequence with up to 4 PACE or thioPACE modifications, respectively, at either end of the ORN in “gapmer” motif. Threlfall teaches that both 2’-O-Me modification and 3’ thioPACE confer nuclease resistance to ODN-RNA (p. 746, col 2).  These ORNs formed stable duplexes with complementary RNA, and the majority of these duplexes had higher thermal melting temperatures than an unmodified RNA: RNA control duplex. ORNs with thioPACE modifications were more effective as passenger strands for siRNA than PACE ORNs in the presence of a lipid transfecting agent, and both sets of ORNs also showed some ability to penetrate unaided into HeLa cells to elicit siRNA activity. The number of modifications in the ORNs did not appear to be correlated with silencing activity in either case. Unassisted cellular uptake was notably more efficient with thioPACE ORNs as single strands. In the absence of a transfecting agent, a 2’-OMe 
Further, Ryan teaches that all of the above modified nucleotides can be used successfully with sgRNA and provide the sgRNA provide efficient and titratable transfectability into cells, especially into nuclei of eukaryotic cells and can effectively deliver and maintained the sgRNA in the intended cell for a duration sufficient to allow gRNA functionality (paragraph bridging col 1 and 2; claims).
Thus it would have been obvious at the time of filing that one of ordinary skill in the art could use any one of, 2’-O-Me nucleotide, a 2’-O-Me 3’phosphorothioate nucleotide, or a 2’ O-Me 3’-tioPACE (MSP) nucleotide, as taught by Yoo, Threlfall, and/or Ryan, as the modified nucleoside in the sgRNA taught by Townes to predictably arrive at the limitations of claims 6-8.  An artisan would have a reasonable expectation of success because Townes, Yoo, and Threlfall teach successful use of the modified nucleoside with RNA molecules without interference in functionality and Ryan teaches successful use of these modified nucleosides specifically with sgRNA.  Further, the artisan would be motivated to use any one of the modified nucleotides taught by Yoo, Threlfall, and/or Ryan as the modified nucleoside in Townes because Yoo and/or Threlfall teach that the modified nucleoside provide resistance to nuclease to the RNA molecules, increase the RNA’s stability, and in the case of the 2’-O-Me 3’thioPACE, it does not require cellular uptake assistance, as taught by Threlfall.  Further, Ryan teaches that these modified nucleoside impart efficient and titratable transfectability into cells, especially into nuclei of eukaryotic cells and can effectively deliver and maintained 
 The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A, B, E, F, and G are applicable. The claimed method was known in the art at the time of filing as indicated by Townes in view of Yoo, 

No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632